
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


REGAL ENTERTAINMENT GROUP
SUMMARY OF
DIRECTOR COMENSATION ARRANGMENTS


        Directors who are employees of Regal Entertainment Group or its
subsidiaries receive no additional cash or equity compensation for service on
the Regal Entertainment Group Board of Directors. All Directors are reimbursed
for reasonable out-of-pocket expenses related to attendance at Board of Director
and Board of Director committee meetings. Directors who are not employees of
Regal Entertainment Group also receive an annual cash retainer for Board of
Director service of $40,000.

        Directors do not receive additional cash or equity compensation for
service on committees of Regal Entertainment Group's Board of Directors.





QuickLinks


REGAL ENTERTAINMENT GROUP SUMMARY OF DIRECTOR COMENSATION ARRANGMENTS
